United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-1091
                                   ___________

John E. Searcy, Jr.,                       *
                                           *
              Appellant,                   *
                                           * Appeal from the United States
       v.                                  * District Court for the
                                           * Western District of Arkansas.
J. Roberts, Individually and in his        *
official capacity as an officer of the     *     [UNPUBLISHED]
Arkansas State Police; M. Young,           *
Individually and in his official capacity *
as an officer of the Arkansas State        *
Police; George Sutterfield, Individually *
and in his official capacity as Sheriff of *
Searcy County, Arkansas; Searcy            *
County, AR,                                *
                                           *
              Appellees.                   *
                                     ___________

                          Submitted: July 2, 2003
                              Filed: August 28, 2003
                                   ___________

Before BOWMAN, MELLOY, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

     John E. Searcy, Jr., appeals the District Court’s adverse grant of summary
judgment in his civil rights action against Arkansas State Police Officers J. Roberts
and M. Young and Searcy County Sheriff George Sutterfield arising from two traffic
stops. Having conducted a de novo review of the record, see Dulany v. Carnahan,
132 F.3d 1234, 1237 (8th Cir. 1997), we affirm the dismissal of all of Searcy's claims
except his unlawful-stop claims against Officers Roberts and Young, which we
reverse and remand.

       First, we reject Searcy’s challenge to the denial of his motion for a default
judgment. See Harris v. St. Louis Police Dep’t, 164 F.3d 1085, 1086 (8th Cir. 1998)
(per curiam) (concluding district court did not abuse its discretion in denying motion
for default judgment where defendant filed late answer after obtaining time extension
from court to do so); Oberstar v. FDIC, 987 F.2d 494, 504 (8th Cir. 1993) (noting
strong judicial policy against default judgments and judicial preference for
adjudication on merits). We also reject his discovery-related challenges because
(1) he did not move for a continuance, see Fed. R. Civ. P. 56(f); (2) he has not
identified what discovery he needed or what it might have revealed, see Dulany, 132
F.3d at 1238; (3) he did not move to compel discovery prior to seeking sanctions
against Officers Roberts and Young, see Fed. R. Civ. P. 37; and (4) he did not inform
the District Court as to what action he sought concerning Sheriff Sutterfield’s alleged
failure to cooperate in formulating a Federal Rule of Civil Procedure 26(f) discovery
plan.

       Moving on to the merits, Sheriff Sutterfield was properly dismissed because
there was no evidence before the District Court of his personal involvement in, or
facilitation or approval of, any unconstitutional conduct. See Boyd v. Knox, 47 F.3d
966, 968 (8th Cir. 1995) (outlining standard for supervisory liability under 42 U.S.C.
§ 1983).

      As to Searcy’s claims that the two stops by Officers Roberts and Young were
not supported by probable cause, according to Searcy’s verified allegations and his
son’s attestations (which was the only evidence before the District Court as to the
basis for the stops), Roberts stated that he pulled Searcy over the first time for

                                          -2-
weaving all over the road, but Searcy was not weaving. The record also indicates that
Searcy was convicted for careless/prohibited driving, no proof of insurance, failure
to pay registration, and no driver’s license, but the state without explanation dropped
the careless-driving charge during Searcy’s appeal of the convictions. According to
Searcy and his son, when Officer Young stopped Searcy the second time, Officer
Young told Searcy that he believed Searcy was trying to avoid him by pulling off and
re-entering the road after he had passed; he then told Searcy his vehicle was unsafe.
The record shows, however, that the State did not pursue the unsafe-vehicle violation
(Searcy pleaded guilty to having no driver’s license, liability insurance, or vehicle
tags). Thus, we conclude that genuine issues of material fact exist as to whether
Officers Roberts and Young had probable cause to believe a traffic violation
occurred, cf. United States v. Long, 320 F.3d 795, 798 (8th Cir. 2003) (explaining
that any traffic stop is constitutional under Fourth Amendment as long as officer had
probable cause to believe traffic violation occurred), or reasonable suspicion that
Searcy was otherwise engaged in criminal activity, see United States v. Owens, 101
F.3d 559, 561 (8th Cir. 1996) (stating that a police officer may stop an automobile if
he has reasonable suspicion that its occupant is subject to seizure for violation of
law), cert. denied, 520 U.S. 1220 (1997).1 But we agree with the District Court that
Searcy failed to create any triable issues regarding his remaining claims against
Officers Roberts and Young.

       Accordingly, we reverse and remand for further proceedings consistent with
this opinion.




      1
       We note that the claims are not barred by Heck v. Humphrey, 512 U.S. 477
(1994), because success on such claims would not necessarily imply the invalidity of
Searcy’s convictions for the other offenses. See id. at 487 n.7.
                                          -3-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -4-